Order entered August 5, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00403-CV

              COLE & COLE, P.C. AND ROBERT COLE, JR., Appellants

                                            V.

                                 SEAN DYAR, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-04261

                                        ORDER
       Based on the Court’s opinion of this date, we DENY appellants’ motion to consolidate

appellate cause number 05-19-00253-CV and this appeal.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE